Citation Nr: 0637941	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 2003, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran served from June 1965 to May 1969, part of 
which was in the Republic of Vietnam.

2.  The veteran has squamous cell carcinoma of the tongue 
that is likely the result of military service.


CONCLUSION OF LAW

The veteran has squamous cell carcinoma of the tongue that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(iii) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was exposed to Agent Orange 
(herbicides) during his active military service while serving 
in the Republic of Vietnam.  He alleges that such exposure 
resulted in the development of his squamous cell carcinoma of 
the tongue (tongue cancer).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases, 
including types of cancer, are presumed to be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.309(e) 
(2006).  (In this context, the term "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically:  
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6)(i) (2006).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2006).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039, 
1044-45 (Fed. Cir. 1994)).

The record shows that the veteran served in Vietnam from May 
1966 to February 1967.  Consequently, as there is no 
affirmative evidence to the contrary, he is presumed to have 
been exposed to herbicides during such service.  See 
38 C.F.R. § 3.307(a)(6)(iii).

A review of the medical evidence reflects that the veteran 
was first diagnosed with tongue cancer many years after 
service.  An August 1999 pathologic biopsy report provided a 
diagnosis of basaloid squamous carcinoma of the right base of 
the tongue.  Treatment records from private physicians 
(R.J.M., M.D. and M.A.S., M.D.) confirm the diagnosis of 
tongue cancer, for which the veteran is filing a claim of 
service connection.

The Board first notes that the veteran's claimed disease is 
not enumerated under 38 C.F.R. § 3.309(e) as a presumed 
disease associated with exposure to herbicides.  For this 
reason, even though the veteran is presumed to have been 
exposed to herbicides, the claim of service connection cannot 
be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

Regarding service connection on a direct basis, see Combee, 
34 F.3d at 1044-45, several private medical opinions have 
been submitted in support of the veteran's contention that 
his tongue cancer was due to or the result of herbicide 
exposure.  Dr. R.J.M., in an October 2000 letter, gave the 
opinion that, given the fact that Agent Orange has been 
associated with development of other tumors in the upper 
aerodigestive tract, it is quite likely to be a positive 
factor in the development of the veteran's base of tongue 
carcinoma.  Dr. R.J.M. provided similar statements in March 
2001 and October 2003 opinion letters.

In an October 2000 letter, Dr. M.A.S. reported that the 
question of etiology was difficult to answer.  He stated that 
smoking and alcohol are known to be carcinogens for the whole 
respiratory tract, oropharynx, base of tongue, and larynx.  
He gave the opinion that it could be considered that the 
smoking, alcohol, and the exposure to Agent Orange could all 
be co-carcinogens active in the veteran's case and that 
certainly any carcinogen inhaled would affect all the tissue 
along its path, including the base of the tongue.



An opinion letter from D.M.D., M.D., dated in November 2000, 
was also associated with the file.  Dr. D.M.D. stated that 
the veteran was never a heavy smoker and it is most likely 
that his carcinoma of the base of the tongue was caused by 
his exposure to Agent Orange herbicide chemicals to which he 
was exposed while serving in Vietnam.

In February 2005, the veteran was afforded a VA examination 
regarding the etiology of his tongue cancer.  The examiner 
indicated that oral cancer is usually related to a history of 
chronic smoking and alcohol consumption.  He stated that 
Agent Orange has been implicated to cause various cancers--
the least likely of which is oral squamous cell carcinoma.

Considering all the evidence of record, the Board finds that 
service connection for squamous cell carcinoma of the tongue 
is warranted.  Three private physicians, who have regularly 
treated the veteran for the claimed disability, have 
submitted opinion letters that indicate that the veteran's 
tongue cancer occurred, at least in part, as a result of 
exposure to Agent Orange.  Because the veteran is presumed to 
have been exposed to herbicide agents, see 38 C.F.R. § 3.307, 
and because of these uncontradicted medical opinions by Drs. 
R.J.M., M.A.S., and D.M.D., the Board finds that the greater 
weight of the evidence is in favor of the claim.  Although 
each doctor, including the VA examiner, linked smoking and 
alcohol consumption to tongue cancer, none of them gave the 
opinion that any past smoking or alcohol consumption on the 
part of the veteran was the sole cause of his tongue cancer.  
Moreover, in his February 2005 report, the VA examiner 
provided information that supported the private medical 
opinions, namely that tongue cancer can be caused by exposure 
to Agent Orange.  It does not appear that the VA examiner 
commented specifically regarding this veteran's case.  
Therefore, no medical opinion evidence contradicts the 
private doctors' conclusions that the veteran's tongue cancer 
was in part caused by the veteran's exposure to herbicides.  
Accordingly, service connection for that disease is in order.


ORDER

Service connection for squamous cell carcinoma of the tongue 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


